DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 and 7-17 are pending in this application, Claims 12-13 are acknowledged as withdrawn, Claims 1-5, 7-11 and 14-17 were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.




Claim Interpretation

The Examiner notes that the claims refer to “predetermined thickness”, however the disclosure does not define the term which has therefore been given its, broadest, reasonable interpretation of any thickness characteristic, including the optical thickness, which is the physical thickness times the refractive index.  See Jasapara below.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the predetermined thickness of each of said regions is 30 µm.  Therefore, every region is interpreted to have the same predetermined thickness.  However, the Claim ultimately depends from Claim 1 which requires the predetermined thickness of each of said regions be different.  For purposes of examination, the Examiner has interpreted the claim as requiring at least one region have a predetermined thickness of 30 µm. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  


See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-11 and 14-16 are rejected on the ground of nonstatutory
double patenting as being unpatentable over claims 1, 17, 10, 6, 7 and 15 of U.S.
Patent No. 9,454,691 B2 in view of Gouch et al. (WO 2013/186530 A1), cited in the IDS,
in view of Chan et al. (2000), of record, Jasapara (US 7,057,735 B2), of record and Yagi (2011).



The claims of the instant application in their broadest are drawn to a method of forming a stain assessment target for a biological material staining system, the method comprising:  providing at least one region of a substrate upon a support, the substrate being formed from an optically transmissive material which is an analogue of biological tissue; providing a biological tissue sample upon the support; 
and applying at least one biological tissue stain to each of the at least one region and the biological tissue sample under similar staining conditions each having the different predetermined thickness formed from the analogue of biological tissue, wherein the thickness of at least one of said regions is different from the thickness of said biological tissue sample.

The '691 Patent claims in their broadest are drawn to a method of forming an imaging reference device for a biological material imaging system, the method comprising:  providing at least one first region of a first substrate, the first substrate being formed from an optically transmissive material which is an analogue of biological tissue, wherein the at least one first region is stained using a first biological tissue stain; providing at least one second region of a second substrate, 
the second substrate being formed from an optically transmissive material which is an analogue of biological tissue, wherein the at least one second region is stained using a second biological tissue stain; and, overlapping at least one pair of the regions, each pair being formed from the overlap of a first region with a second region, such that light incident upon a pair is modulated by the respective first and second biological tissue stains of the respective regions.
However, the '691 Patent does not explicitly teach utilizing tissue samples or
wherein each region has a different predetermined thickness, as required by Claim 1;
wherein each region is deposited on the support using a fluid-jet process, as
required by Claims 5 and 14;
wherein a range of thicknesses is provided and the thickness of the tissue
sample lies within said range, as required by Claim 7;
wherein the staining protocol is H&E, as required by Claim 11;
or wherein the predetermined thickness is within the range of 5-30 microns, as
required by Claim 15.

Gouch et al. teach a method for forming an imaging calibration device for a
biological material imaging system, providing one or more (e.g., a plurality) discrete
regions that are optically transmissive, and providing one or more tissue elements onto
or within a carrier (e.g., substrate), dividing the carrier into one or more carrier slices
wherein each slice comprises the one or more tissue elements, and providing the one or
more slices onto a retaining member.  See Gouch et al. at Pg. 3, Lines 20-27; and Pg. 9, Lines 6-9. 

Gouch et al. further teach that the tissue elements may be deposited onto the
carrier using known techniques to form a tissue microarray, where the carrier may be
made from paraffin or wax for example.  See Gouch et al. at Pg. 9, Lines 11-12. 

Gouch et al. teach that the tissue elements may be made from donor tissue or a synthetic tissue substitute, and therefore providing the advantage of having the same or similar properties as a biological material.  See Gouch et al. at Pg. 9, Lines 12-15.

Additionally, Gouch et al. teach that the discrete regions may have different optical thicknesses to reproduce graduation in stained tissue.  See Gouch et al. at Pg. 8, Lines 22-30. 

Gouch et al. specifically teach that the discrete regions may have different optical thicknesses (e.g., which is interpreted to include varying physical thicknesses), where a first discrete region has a first optical thickness which is higher than a second optical thickness of a second predetermined tissue stain in a second discrete region different from the first discrete region.  See Gouch et al. at Pg. 4, Lines 7- 15; and Claims 9-10.

Gouch et al. also teach that some fluid-jet materials include curable agents known in the art which may be also used to localize or stabilize the deposited material. See Gouch et al. at Pg. 8, Lines 22-30.

Regarding claims 7, and 15, Gouch et al. teach producing a film thickness and therefore a patch thickness of 4 to 14 µm, where the values are close to the thickness normally produced in stained tissue slides, which are typically 4 to 20 µm thick.  See Gouch et al. at Pg. 13, Lines 20.

Regarding claims 5 and 14, Gouch et al. teach utilizing inkjet printing, or fluid- jetted printing.  See Gouch et al. at Pg. 8, Lines 8-13 and Pg. 13, Lines 12-15.

Regarding claim 11, Gouch et al. teach different stain types, including H&E.  See Gouch et al. at Fig. 2.

Chan et al. teaches a method comprising, providing a biological tissue sample on a support (slide) wherein a control tissue (analog of sample biological tissue) is mounted on the same slide and stained under the same conditions and that doing so provides an assurance that all the reagents have been applied correctly in sequence on that slide and a certain level of sensitivity is achieved based in the intensity staining in the control (Pg. 330, Column 1, Lines 16-26 and Pg. 331, Column 1, Lines 7-9 and Fig. 3).

Jasapara teaches that optical thickness is a product of the refractive index and the physical thickness, and physical thickness is determined by assuming the value of the refractive index and dividing this value by the measured optical thickness (Column 1, Lines 62-66).

Yagi teaches that tissue thickness is correlated with variation in color of stained tissue (Pg. 2, Paragraph 1, Lines 25-30 and Column 2, Lines 1-3, and Fig. 1 and Pg. 3, Fig. 2).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the ‘691 Patent for providing control staining regions on a solid support with the method of Gouch et al. for preparing a support (slide) comprising a plurality of discrete regions comprising tissue
analogs which are stained to different predetermined optical/physical thicknesses and
with the method of Chan et al. of providing a biological tissue specimen on the same
slide (support) as the plurality of staining control regions because this would provide a
basis for comparison of the staining in the sample tissue with that seen in the control
regions on the same slide.  Those of ordinary skill in the art before the effective filing
date of the claimed invention would have been motivated to make this combination
because Chan et al. teaches that a same slide control provides an assurance that all
the reagents have been applied correctly in sequence on that slide and a certain level of
sensitivity is achieved based in the intensity staining in the control and Gouch et al. would allow the artisan to compare staining in the tissue sample to that of a control regions with a similar thickness.  There would have been a reasonable expectation of success in making this modification because all of the methods are drawn in part to the
preparation of staining controls.





It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘691 Patent, Gouch et al. and Chan et al. of a slide (support) comprising a biological tissue and plurality of discrete regions comprising tissue analogs on the same slide which are stained to different predetermined optical thicknesses to reproduce graduation in stained tissue to also have different physical thicknesses as well, as Jasapara teaches that optical thickness is correlated mathematically with physical thickness and Yagi teaches that it was known in the art prior to the instant invention that thickness is correlated with color variation in staining.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide a calibration color stain standard for tissue staining as a basis for comparison with actual stained tissue.  There would have been a reasonable expectation of success in making this modification because Gouch et al. is drawn to the preparation of standards with different optical thicknesses, which is known to be correlated with physical thickness, which is known to be correlate with staining variability.

Response to Arguments

Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive. 


The Applicant argues that the ‘691 Patent refers to using analogs of biological
tissue to provide reference measurements and there would be no need to provide an
actual biological tissue on the device of the ‘691 Patent nor any motivation to combine
the teachings of the Patent with any other reference (Remarks, Pg. 11, Lines 16-22 and Pg. 12, Lines 1-5).

This is not found to be persuasive for the reasoning provided in the above
rejections, particularly Chan et al. teaches the utility of having a control region on the
same slide/support as a biological tissue sample.  Those of ordinary skill in the art
before the effective filing date of the claimed invention would have been motivated to
make this combination because Chan et al. teaches that a same slide control provides
an assurance that all the reagents have been applied correctly in sequence on that slide
and a certain level of sensitivity is achieved based in the intensity staining in the control.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 10, 6, 7 and 15 of U.S. Patent No. 9,454,691 B2 in view of Gouch et al. (WO 2013/186530 A1), cited in the IDS, in view of Chan et al. (2000), of record, Jasapara (US 7,057,735 B2), of record. Yagi (2011) and Nagajyothi et al. (2012).

The teachings of the ‘691 Patent, Gouch et al., Chan et al., Jasapara and Yagi were discussed above.

None of the above cited references taught wherein at least one of regions has a predetermined thickness of 30 µm, as now required by Claim 17.

Nagajyothi et al. teaches a method wherein tissues are sectioned into 30 µm thick slices and mounted onto glass slides before staining (Pg. 831, Column 2, Lines 48-51).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘691 Patent, Gouch et al., Chan et al., Jasapara and Yagi of a method of providing a plurality of stained tissue analogs of different predetermined thickness on the same slide as a stained biological specimen so that at least one of the predetermined tissue analog regions thickness is 30 µm, because Nagajyothi et al. teaches that this is a known thickness for use in some stained tissue sections.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide a control stained region which is the same thickness as the biological tissue specimen.  There would have been a reasonable expectation of success in making this modification because at least Gouch et al. teaches that optical thickness can be varied, Jasapara teaches that optical thickness is mathematically correlated with physical thickness, Yagi teaches that physical thickness is correlated with staining variation and Nagajyothi et al. teaches a 30 µm thickness was known to be used in tissue sections before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 14-16 are rejected under 35 U.S.C. 103 as being
unpatentable over Gouch et al. (WO 2013/186530 A1), cited in the IDS, in view of
Chan et al. (2000), of record, in view of Jasapara (US 7,057,735 B2), of record, and Yagi (2011).

Gouch et al. teaches a method for forming an imaging calibration device for a biological material imaging system, providing one or more (e.g., a plurality) discrete regions that are optically transmissive, and providing one or more tissue elements onto or within a carrier (e.g., substrate), dividing the carrier into one or more carrier slices wherein each slice comprises the one or more tissue elements, and providing the one or more slices onto a retaining member. See Gouch et al. at Pg. 3, Lines 20-27; and Pg. 9, Lines 6-9. 

Gouch et al. further teach that the tissue elements may be deposited onto the carrier using known techniques to form a tissue microarray, where the carrier may be made from paraffin or wax for example.  See Gouch et al. at Pg. 9, Lines 11-12. 
Gouch et al. teach that the tissue elements may be made from donor tissue or a synthetic tissue substitute, and therefore providing the advantage of having the same or similar properties as a biological material.  See Gouch et al. at Pg. 9, Lines 12-15. 

Additionally, Gouch et al. teach that the discrete regions may have different optical thicknesses to reproduce graduation in stained tissue. See Gouch et al. at Pg. 8, Lines 22-30. 

Gouch et al. specifically teach that the discrete regions may have different optical thicknesses, where a first discrete region has a first optical thickness which is higher than a second optical thickness of a second predetermined tissue stain in a second discrete region different from the first discrete region. See Gouch et al. at Pg. 4, Lines 7-15 and Claims 9-10. 

Gouch et al. also teach that some fluid-jet materials include curable agents known in the art which may be also used to localize or stabilize the deposited material. See Gouch et al. at Pg. 8, Lines 22-30.

Gouch et al. does not teach a method comprising providing a biological tissue
sample on the support comprising the plurality of regions comprising a tissue analog;
and staining both the biological tissue sample and analog regions with a biological stain under similar staining conditions, as required by Claim 1.

Chan et al. teaches a method comprising, providing a biological tissue sample on a support (slide) wherein a control tissue (analog of sample biological tissue) is mounted on the same slide and stained under the same conditions (Pg. 330, Column 1, Lines 16-26).

The reference further teaches that doing so provides an assurance that all the reagents have been applied correctly in sequence on that slide and a certain level of sensitivity is achieved based in the intensity staining in the control (Pg. 331, Column 1, Lines 7-9 and Fig. 3).

Jasapara teaches that optical thickness is a product of the refractive index and the physical thickness, and physical thickness is determined by assuming the value of the refractive index and dividing this value by the measured optical thickness (Column 1, Lines 62-66).

Yagi teaches that tissue thickness is correlated with variation in color of stained tissue (Pg. 2, Paragraph 1, Lines 25-30 and Column 2, Lines 1-3, and Fig. 1 and Pg. 3, Fig. 2).





It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gouch et al. for preparing a support (slide) comprising a plurality of discrete regions comprising tissue
analogs which are stained to different predetermined optical/physical thicknesses and
with the method of Chan et al. of providing a biological tissue specimen on the same
slide (support) as the plurality of staining control regions because this would provide a
basis for comparison of the staining in the sample tissue with that seen in the control
regions on the same slide.  Those of ordinary skill in the art before the effective filing
date of the claimed invention would have been motivated to make this combination
because Chan et al. teaches that a same slide control provides an assurance that all
the reagents have been applied correctly in sequence on that slide and a certain level of
sensitivity is achieved based in the intensity staining in the control and Gouch et al. would allow the artisan to compare staining in the tissue sample to that of a control regions with a similar thickness.  There would have been a reasonable expectation of success in making this modification because all of the methods are drawn in part to the
preparation of staining controls.






It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gouch et al. and Chan et al. of a slide (support) comprising a biological tissue and plurality of discrete regions comprising tissue analogs on the same slide which are stained to different predetermined optical thicknesses to reproduce graduation in stained tissue to also have different physical thicknesses as well, as Jasapara teaches that optical thickness is correlated mathematically with physical thickness and Yagi teaches that it was known in the art prior to the instant invention that thickness is correlated with color variation in staining.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide a calibration color stain standard for tissue staining as a basis for comparison with actual stained tissue.  There would have been a reasonable expectation of success in making this modification because Gouch et al. is drawn to the preparation of standards with different optical thicknesses, which is known to be correlated with physical thickness, which is known to be correlate with staining variability.

Regarding Claim 2, Gouch et al. teach the discrete regions are formed as recessed areas or wells, for retaining the stain material in liquid form within the wells (e.g., staining conditions by immersing the support) in a bath of biological tissue stain. See Gouch et al. at Pg. 6, Line 31 and Pg. 7, Line 2.

Regarding Claim 3, Gouch et al. teach each of the selected predetermined tissue stain materials and concentrations have a predetermined optical response.  See Gouch et al. at Pg. 3, lines 16-27; and Pg. 8, lines 22-25.

Regarding Claims 1, 4, 7, and 15, Gouch et al. teach producing a film thickness and therefore a patch thickness of 4 to 14 µm, where the values are close to the thickness normally produced in stained tissue slides, which are typically 4 to 20 µm thick.  See Gouch et al. at Pg. 13, lines 20.  Therefore, with regard to Claim 1, the reference teaches a range wherein the region thickness and stained tissue thickness are non-equivalent. 

With regard to Claim 7, the reference teaches a stained tissue thickness which lies within the stated range. 

With regard to Claim 15, the reference teaches a region thickness range which is encompassed by the claimed range, thus it is prima facie obvious.

Regarding Claims 5 and 14, Gouch et al. teach utilizing inkjet printing, or fluid- jetted printing.  See Gouch et al. at Pg. 8, lines 8-13 and Pg. 13, lines 12-15.

Regarding Claim 8, Gouch et al. teach the optical thickness of the patch defining
the amount of light absorbed by the patch varies from patch to patch.  See Gouch et al.
at Pg. 14, lines 14-16.
Regarding Claim 9, Gouch et al. teach a predetermined tissue stain material is
deposited into each well (e.g., order or sequence) to form a color patch, where
developing varies depending on the type of cells and the stain "develops" (e.g., over
time).  See Gouch et al. at Pg. 11, lines 14-24.

Regarding Claim 10, Gouch et al. teach that gelatin may be specifically utilized.
See Gouch et al. at Pg. 9, lines 1-2.

Regarding Claim 11, Gouch et al. teach various stain types, including H&E.  See
Gouch et al. at Fig. 2.

Regarding claims 16, Gouch et al. teach the tissue blocks may be celluloid (/.e.,
from cellulose), gelatin, or similar.  See Gouch et al. at Pg. 16, lines 1-3.

Response to Arguments

Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Gouch provides at Pg. 3, Lines 16-27, “discrete regions” provided only with “stain materials” and the regions contain nothing else at the “region” until the stain material is introduced.  
Thus, Applicant concludes there is no tissue thickness to influence the optical thickness either before or after staining (Remarks, Pg. 7, Lines 10-14).

This is not found to be persuasive for the following reasons, the teachings of the
reference are not limited to the disclosed examples and preferred embodiments.  The
reference clearly teaches an embodiment at Pg. 15, Lines 7-13, wherein the regions
may contain a deposited absorbing material prior to staining which may be exemplified
by the analogs of biological tissue; collagen or gelatin.  Further, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gouch et al. and Chan et al. of a slide (support) comprising a biological tissue and plurality of discrete regions comprising tissue analogs on the same slide which are stained to different predetermined optical thicknesses to reproduce graduation in stained tissue to also have different physical thicknesses as well, as Jasapara teaches that optical thickness is correlated mathematically with physical thickness and Yagi teaches that it was known in the art prior to the instant invention that thickness is correlated with color variation in staining.

The Applicant agrees that the stained wells will have a thickness in the discrete regions provided by the wells, but Gouch makes clear that the thickness does not vary from one well to the next across all the wells and designed to provide a constant thickness thereby eliminating variation in the type of tissue and tissue thickness.  

Applicant concludes that the neither Gouch et al. or Chan et al. references provide a plurality of regions of a substrate, each having a different predetermined thickness or provide any variation in tissue type or thickness so that only strength of stain is varied (Remarks, Pg. 7, Lines 15-23 and Pg. 8, Lines 1-5 and Pg. 8, Lines 6-18 and Pg. 9, Lines 6-9 and Pg. 11, Lines 6-9).

This is not found to be persuasive for the following reasons, first, the claimed invention does not require any variability in the tissue analog as well.  Second, the rejection is not based solely on Gouch et al. alone.  As discussed above, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gouch et al. and Chan et al. of a slide (support) comprising a biological tissue and plurality of discrete regions comprising tissue analogs on the same slide which are stained to different predetermined optical thicknesses to reproduce graduation in stained tissue to also have different physical thicknesses as well, as Jasapara teaches that optical thickness is correlated mathematically with physical thickness and Yagi teaches that it was known in the art prior to the instant invention that thickness is correlated with color variation in staining.  Thus, the combined prior art would control for both variations in tissue thickness as well as strength of stain.




The Applicant argues that the “optical thickness” referenced in Gouch would be
understood by one of ordinary skill in the art as synonymous with “optical depth” which
is a measurement of the amount of absorption that occurs when light travels through an
absorbing medium and not a measurement of sample thickness.  Applicant asserts the medium could vary in type and/or thickness but does not, therefore the only variable is strength of stain caused by the amount of absorption of the stain (Remarks, Pg. 8, Lines 19-23 and Pg. 9, Lines 1-5).

This is not found to be persuasive for the following reasons, as discussed in the
above rejections, the combination of Gouch et al., in view of Chan et al., Jasapara, and Yagi makes obvious the claimed limitations, particularly that the plurality of regions
each has a different predetermined physical thickness.  As discussed above, Jasapara teaches that optical thickness is correlated mathematically with physical thickness and Yagi teaches that it was known in the art prior to the instant invention that thickness is correlated with color variation in staining.  Therefore, those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Gouch et al. of providing a method for controlling for optical thickness to also control for physical thickness in order to provide an accurate calibration color stain standard for tissue staining as a basis for comparison with actual stained tissue.  There would have been a reasonable expectation of success in making this modification because Gouch et al. is drawn to the preparation of standards with different optical thicknesses, which is known to be correlated with physical thickness, which is known to be correlate with staining variability.
The Applicant argues that Chan does not remedy the alleged deficiency of providing a plurality of regions of a substrate, each having a different predetermined thickness, upon a support and even if the ordinary artisan was in possession of the cited references, they would not have arrived at the claimed invention (Remarks, Pg. 9, Lines 10-14).

This is not found to be persuasive for the following reasons, as discussed above, the combination of cited prior art would make the claimed invention prima facie obvious to the ordinary artisan before the effective filing date of the claimed invention.  The Examiner notes that Chan et al. was cited only for its’ teaching of a method comprising, providing a biological tissue sample on a support (slide) wherein a control tissue (analog of sample biological tissue) is mounted on the same slide and stained under the same conditions.

The Applicant argues that Gouch is directed to an “image reference device” and not to the actual examination of tissue samples.  Applicant asserts that the reference provides standardization between image capture systems using different media and to that end, identify a non-tissue substrate which can be stained to produce the same colors as biological tissue samples to provide image calibration or reference devices for biological imaging systems before inspecting separate biological samples.  Applicant opines that even if Chan had a single control and tissue sample stained at the same time, this would not motivate a modification of Gouch and render it unsuitable for its intended purpose (Remarks, Pg. 10 and Pg. 11, Lines 1-5). 
This is not found to be persuasive for the following reasons, clearly Gouch is drawn to the provision of a method of standardization and controlling for variability in the staining of tissue specimens.  The reference addresses this problem by the preparation of non-tissue substrate analogs which can be stained with the same stains as those used to stain biological tissue specimens.  Chan et al. teaches a method comprising, providing a biological tissue sample on a support (slide) wherein a control tissue (analog of sample biological tissue) is mounted on the same slide and stained under the same conditions and that doing so provides an assurance that all the reagents have been applied correctly in sequence on that slide and a certain level of sensitivity is achieved based in the intensity staining in the control, thus providing motivation to provide the tissue analog control and biological tissue specimen on the same slide before staining both under the same conditions.   As discussed above, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gouch et al. and Chan et al. of a slide (support) comprising a biological tissue and plurality of discrete regions comprising tissue analogs on the same slide which are stained to different predetermined optical thicknesses to reproduce graduation in stained tissue to also have different physical thicknesses as well, as Jasapara teaches that optical thickness is correlated mathematically with physical thickness and Yagi teaches that it was known in the art prior to the instant invention that thickness is correlated with color variation in staining.  


Thus, the ordinary artisan would have been motivated to modify Gouch in order to provide the best possible control for a stained biological specimen, and doing so would in no way render Gouch unsuitable for its’ intended purpose of providing an image calibrating (control) device. 

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Gouch et al. (WO 2013/186530 A1), cited in the IDS, in view of Chan et al. (2000), of record, in view of Jasapara (US 7,057,735 B2), of record, Yagi (2011) and Nagajyothi et al. (2012).

The teachings of Gouch et al., Chan et al., Jasapara and Yagi were discussed above.

None of the above cited references taught wherein at least one of regions has a predetermined thickness of 30 µm, as now required by Claim 17.

Nagajyothi et al. teaches a method wherein tissues are sectioned into 30 µm thick slices and mounted onto glass slides before staining (Pg. 831, Column 2, Lines 48-51).



It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gouch et al., Chan et al., Jasapara and Yagi of a method of providing a plurality of stained tissue analogs of different predetermined thickness on the same slide as a stained biological specimen so that at least one of the predetermined tissue analog regions thickness is 30 µm, because Nagajyothi et al. teaches that this is a known thickness for use in some stained tissue sections.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide a control stained region which is the same thickness as the biological tissue specimen.  There would have been a reasonable expectation of success in making this modification because Gouch et al. teaches that thickness can be varied and a 30 µm thickness was known to be used in tissue sections before the effective filing date of the claimed invention.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        04/26/2022